Per Curiam.
The amount to be recovered from the sheriff depends, not on the character of the escape, whether it be negligent or voluntary, but on the form of the action. The statute 1 Rich. 2, c. 12, gives an action of debt in which it is expressly enacted that the amount of the judgment shall be recovered: the common law gives an action on the case to recover damages in *457•proportion to the injury sustained, which is the actual loss. That ,the amount of the judgment is the measure of compensation in the action of debt, results not only from the words of the statute, but from the nature of the process, which lies only for a definite sum. In this action on the case, then, the court erred in directing, that because .the escape was voluntary, the damages should be the amount of the execution.
■ Judgment reversed, and a venire de novo awarded.